Citation Nr: 1612195	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for the service-connected residuals of a left shoulder disability, acromioclavicular separation with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1965 to May 1967 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a rating increase in excess of 30 percent for the Veteran's left shoulder disability.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

This case was previously before the Board in March 2014, at which time the Board remanded the case for additional evidentiary and procedural development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's left shoulder claim must be remanded due to noncompliance with remand directives articulated by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's left shoulder disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 (2015).  This diagnostic code rates his shoulder disability on the level of limitation of motion of his arm.  

In the March 2014 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination for his left shoulder disability.  The examiner was to accomplish all indicated testing, including particularly range of motion testing, and the examiner was to answer whether repetition of motion causes further decrease in range of motion or an increase in pain.

The Veteran underwent a VA examination for his left shoulder in May 2014.  While the report from this examination shows range of motion testing for the right shoulder, including range of motion testing results after repetitive use testing; it does not contain range of motion testing results for the left shoulder.  Instead, the report states "No response provided" in areas of the report where the Veteran's left shoulder flexion, abduction, and range of motion results after three repetitions should be located.   

Since the Veteran's left shoulder disability is rated on the limitation of motion of his arm, the May 2014 examination report is not adequate to rate his left shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Thus, the Veteran's left shoulder claim must be remanded for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule and arrange for the Veteran to undergo an examination with an appropriate examiner to determine the current level of disability of his left shoulder symptoms.  The examiner should review the entire claims file, including this Remand, and conduct an in-person examination of the Veteran.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail, including range of motion testing.  Specifically, the examination report should contain a detailed account of all manifestations of any left shoulder symptoms and the examiner should provide a detailed rationale for all opinions and conclusions expressed, including whether repetition of motion causes a further decrease in range of motion or in increased pain.  

The examiner should note at which point in the range of motion testing the Veteran's left shoulder is productive of pain and any functional loss due to pain for his left shoulder disability.  The examiner should provide explanations for the opinions rendered, with consideration of all pertinent medical and lay evidence of record.

2.  After completing all indicated developments above, readjudicate the claim of entitlement to a rating in excess of 30 percent disabling for the Veteran's left shoulder disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

